Citation Nr: 0606391	
Decision Date: 03/06/06    Archive Date: 03/14/06	

DOCKET NO.  05-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission











FINDING OF FACT

A current chronic back disability is not shown to be 
associated in any way with the veteran's active military 
duty.  


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service, nor may any arthritis of the spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).


Duty to Notify

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of a letter issued 
to the veteran in July 2003 and the subsequent rating action 
and statement of the case issued to the veteran in August 
2004 and July 2005 respectively.  These documents informed 
the veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  Further, as the letter was 
furnished in July 2003, prior to the initial denial of the 
veteran's claim in August 2004, the timing requirements of 
VCAA notification were met.  

Duty to Assist

With regard to the duty to assist, the Board does note that, 
despite numerous attempts to obtain the veteran's service 
medical records, they are, unfortunately, unavailable.  While 
the veteran's morning reports were received and disclose 
that, in 1952, he was treated for an unspecified complaint on 
one occasion, no Surgeon General reports are available.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases involving missing or unavailable 
service medical records, VA is under a heightened duty to 
assist the veteran with respect to the processing of his 
claim.  VA's heightened duty consists of "consider[ing] the 
applicability of the benefit of the doubt rule, . . . 
assist[ing] the claimant in developing the claim, and . . . 
explain[ing] its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Of record are private medical records, VA outpatient records, 
and lay evidence submitted on behalf of the veteran.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim and that is available has been obtained.  There is 
no indication in the file that there are additional relevant 
records that can be procured that have not yet been obtained.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for arthritis that is 
manifested to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection requires (1)  medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between a claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In the present case, the veteran, whose active military duty 
was from November 1950 to November 1952, essentially contends 
that he injured his back unloading ammunition from a truck 
during service and has experienced chronic back 
symptomatology (including pain and limited motion) since that 
time.  Also of record are statements from two siblings of the 
veteran and a long-time acquaintance of the veteran who 
essentially assert that they were aware of no back disability 
that the veteran had prior to his active service.  

As noted above, service medical records are unavailable, and 
the Board, therefore, has a heightened obligation to 
carefully consider the veteran's claim.  In this regard, the 
Board notes that, according to a report of an August 1992 VA 
hospitalization for cardiovascular treatment, the veteran 
reported having a long-standing history of back pain.  A 
physical examination of the veteran's back was not completed 
at that time.  

In a June 2003 letter, a Doctor of Chiropractic noted that he 
had treated the veteran for upper, to mid-, back pain in the 
early 1980s.  The letter indicates that the veteran had 
reported that his back pain had begun during service.  

A VA outpatient treatment record dated in June 2004 discloses 
a notation of osteoarthritis.  However, this report fails to 
specify the exact location of the veteran's body that is 
afflicted with such pathology.  

The Board has given careful consideration to the veteran's 
contentions and the available evidence of record.  However, 
it is clear that service connection for a back disability 
cannot be granted.  Specifically, competent medical evidence 
of record fails to demonstrate the presence of a currently 
diagnosed back disability.  While a Doctor of Chiropractic 
explained in June 2003 that he had treated the veteran for 
upper, to mid-, back pain in the early 1980s, this medical 
care provider did not state that the veteran actually had a 
diagnosed back disability.  Furthermore, although a June 2004 
VA outpatient treatment record includes a notation of 
osteoarthritis, the report does not specify the location of 
the veteran's body which is afflicted by this disability.  

Significantly, the fact remains that the claims folder 
contains no competent evidence of an association between a 
currently diagnosed back disability and the veteran's active 
military duty.  While the veteran has expressed an opinion 
relating his back disability to his military service, he, as 
a lay person, is not competent to address causation or 
etiology of his claimed disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Simply put, in view of the evidentiary record and with the 
application of all pertinent governing criteria, the Board 
finds that the negative evidence weighs significantly greater 
than the veteran's unsubstantiated assertions.  As the claims 
folder contains no competent evidence of an association 
between a currently diagnosed back disability and the 
veteran's active military duty, there exists no basis on 
which to predicate a grant of service connection for any such 
disorder.  The claim is, therefore, denied.  


ORDER

Service connection for back disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


